Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espe et al. (US 2018/0179886).
Regarding claim 1, Espe discloses a system for use in a wellbore casing (7), the system comprising: a pipe string (mandrel 111); a packer (sealing device 112b) coupled to the pipe string; pumping fluid into the wellbore (paragraph 0044); a first sensor system (sensors 113b) coupled to the pipe string and configured to measure a fluid property of a first fluid volume located in the wellbore casing (7) below the packer (112b), after the packer is set against the wellbore casing; a second fluid sensor system (sensors 113a) coupled to the pipe string (111) and configured to measure a fluid property of a second fluid volume located in the wellbore casing above the packer after the packer is set against the wellbore casing; and a telemetry (electronics package 118 comprising a communication line and data retrieval probe) capable of transmitting fluid property data measured with the first sensor system and with the second sensor system to a surface monitor while the pipe string remains in the wellbore casing; wherein a surface monitor (computer device associated with the electronics package positioned at the surface; paragraph 0118) is programmed to receive the fluid property data transmitted with the telemetry and indicate a presence or an absence of a barrier behind the wellbore casing between the first fluid volume and the second fluid volume based on the received data (Figs. 3 and 4; abstract; paragraphs 0044, 0117, 0118, and 0125 - 0129). Examiner takes the position that although Espe fails to explicitly teach a pump, the process of pumping a fluid into a wellbore as disclosed by Espe (paragraph 0044) would inherently require a pump.  Although Espe fails to explicitly teach the fluid property data are measured by the first  sensor system and by the second sensor system in response to the fluid being injected or pumped by the pump, the apparatus as disclosed by Espe is capable of measuring fluid property data in response to the fluid being injected or pumped by the pump and, therefore, the apparatus as disclosed by Espe reads on the claim limitations.  
Regarding claim 4, Espe further discloses a transmitter configured to emit an acoustic signal (acoustic transmitter; paragraph 0015) that encodes the fluid property data in a wall of the pipe string, and wherein the emitted acoustic signal is capable of traveling along the pipe string across the packer, whereby the telemetry is capable of transmitting the fluid property data while the packer remains set against the wellbore casing (paragraphs 0015 and 0118).
Regarding claim 6, Espe further discloses the first fluid sensor system (113b) comprises a fluid pressure sensor (paragraph 0126 teaches sensors 113b are configured in the same way as sensors 13, and paragraph 0117 teaches sensors 13 are fluid pressure sensors).
Regarding claim 7, Espe further discloses the second fluid sensor system (113a) comprises a fluid pressure sensor (paragraph 0126 teaches sensors 113a are configured in the same way as sensors 13, and paragraph 0117 teaches sensors 13 are fluid pressure sensors).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent et al. (US 2019/0153849). Kent discloses a system for use in a wellbore casing (paragraph 0094 teaches wellbores 102 and 162 may include tubular sections/casing; paragraph 0095 and Fig. 1 teach a casing 168), the system comprising: a pipe string (tubular member 146); a packer (144) coupled to the pipe string; pumping fluid into the wellbore (paragraph 0012); a first sensor system (communication nodes 148) coupled to the pipe string and configured to measure a fluid property of a first fluid volume located in the wellbore casing below the packer (144), after the packer is set against the wellbore casing; a second fluid sensor system (communication nodes 114) coupled to the pipe string and configured to measure a fluid property of a second fluid volume located in the wellbore casing above the packer after the packer is set against the wellbore casing; and a telemetry (acoustic telemetry system; paragraphs 0054 and 0096) capable of transmitting fluid property data measured with the first sensor system and with the second sensor system to a surface monitor (control unit 132) while the pipe string remains in the wellbore casing; wherein the surface monitor is programmed to receive the fluid property data transmitted with the telemetry and indicate a presence or an absence of a barrier behind the wellbore casing between the first fluid volume and the second fluid volume based on the received data (Fig. 1; paragraphs 0012, 0054, 0065, 0068, 0094 - 0103). Examiner takes the position that although Kent fails to explicitly teach a pump, the process of pumping a fluid into a wellbore as disclosed by Kent (paragraphs 0012 and 0068) would inherently require a pump.  Although Kent fails to explicitly teach the fluid property data are measured by the first  sensor system and by the second sensor system in response to the fluid being injected or pumped by the pump, the apparatus as disclosed by Kent is capable of measuring fluid property data in response to the fluid being injected or pumped by the pump and, therefore, the apparatus as disclosed by Kent reads on the claim limitations.  
Regarding the limitation “the surface monitor is programmed to receive the fluid property data transmitted with the telemetry and indicate a presence or an absence of a barrier behind the wellbore casing between the first fluid volume and the second fluid volume based on the received data”, Examiner notes that paragraphs 0065 and 0068 of Kent teaches the communication nodes detect one or more fluid properties, including pressure, and provide notifications associated with one or more of the fluids in the wellbore which are transmitted to the surface monitor (control unit).  Examiner takes the position that the surface monitor is programmed to receive fluid pressure data transmitted with telemetry, as discussed above, and the pressure data sent to the surface monitor from the first and second sensor systems would indicate a presence or an absence of a barrier behind the wellbore casing between the first fluid volume and the second fluid volume.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Espe et al. (US 2018/0179886) in view of Morrow (US 2016/0215612).
Regarding claim 2, Espe further discloses perforations (600) in the wellbore casing (7) (Figs. 3 and 4; paragraphs 0123, 0125, and 0126). Espe fails to disclose a downhole tool configured to cut or perforate the wellbore casing. Morrow teaches a downhole tool (perforating gun 138) configured to perforate a wellbore casing (130) (Fig. 1; paragraphs 0072 and 0073). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Espe with the downhole tool as taught by Morrow to provide a means for creating perforations in a casing.
Regarding claim 12, Espe discloses a method for indicating a presence or an absence of a barrier in a wellbore casing, the method comprising: providing a pipe string (111) in the wellbore casing (7); setting a packer (sealing device 112b) coupled to the pipe string against the wellbore casing; injecting fluid (pumping flowable cement or other flowable material; paragraph 0044) into the wellbore casing; measuring a fluid property of a first fluid volume (measuring pressure or temperature using sensors 113b; paragraph 0117) located in the wellbore casing below the packer after the packer is set against the wellbore casing, wherein the measuring is performed with a first sensor system (113b) coupled to the pipe string; measuring a fluid property of a second fluid volume (measuring pressure or temperature using sensors 113a; paragraph 0117) located in the wellbore casing above the packer after the packer is set against the wellbore casing, wherein the measuring is performed with a second fluid sensor system (113a) coupled to the pipe string; transmitting fluid property data (via electronics package 118) measured with the first sensor system and with the second sensor system to a surface monitor (computer device associated with the electronics package positioned at the surface; paragraph 0118) while the pipe string remains in the wellbore casing, wherein the transmitting is performed withal telemetry (electronics package 118 comprising a communication line and data retrieval probe) (Figs. 3 and 4; abstract; paragraphs 0044, 0117, 0118, and 0125 - 0129). Examiner takes the position that although Espe fails to explicitly teach a pump, the process of pumping a fluid into a wellbore as disclosed by Espe (paragraph 0044) would inherently require a pump. Espe fails to explicitly teach executing a program on the surface monitor for causing the surface monitor to receive the fluid property data transmitted with the telemetry and indicate a presence or an absence of a barrier between the first fluid volume and the second fluid volume based on the received data. Examiner takes the position that processing and storing data from sensors 113a, 113b that is transmitted via telemetry 118 to the surface monitor comprising a computer device (paragraph 0118) to indicate a presence or an absence of a barrier would obviously include the step of executing a program on the computer device to indicate a presence or an absence of a barrier (detecting a leak in the barrier/sealing device) between the first fluid volume and the second fluid volume based on the received data.  Espe further discloses perforations (600) in the wellbore casing (7) (Figs. 3 and 4; paragraphs 0123, 0125, and 0126). Espe fails to disclose cutting or perforating the wellbore casing with a downhole tool coupled to the pipe string while the pipe string remains in the wellbore casing. Morrow teaches perforating a wellbore casing (130) with a downhole tool (perforating gun 138) coupled to a pipe string (working string 140) while the pipe string remains in the wellbore casing (Fig. 1; paragraphs 0072 and 0073).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Espe with the perforating of the wellbore casing as taught by Morrow to allow for fluid communication between the inside and outside of the wellbore casing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Espe et al. in view of Angman et al. (US 2017/0268320).  Espe is silent regarding the specific details of the packer (sealing device 112b). Angman teaches a resettable packer (22f) (Figs. 2A - 2C; paragraph 0193). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have replaced the packer as disclosed by Espe with the resettable packer as taught by Angman to selectively open and close fluid pathways. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Espe et al. (US 2018/0179886) in view of Jeffryes (US 2009/0101340).  Espe further discloses the telemetry comprises a communication line (paragraph 0118). Espe fails to disclose the telemetry comprises a section of wired drill pipe configured to conduct an electrical signal that encodes the fluid property data, wherein the section of wired drill pipe is disposed across the packer, whereby the telemetry is capable of transmitting the fluid property data while the packer remains set against the wellbore casing. Jeffryes teaches the telemetry comprises a section of wired drill pipe (drill string 30 has a wired drill pipe infrastructure 84) configured to conduct an electrical signal that encodes the fluid property data (downhole measurements associated with a leak off test), wherein the section of wired drill pipe is disposed across the packer (93), whereby the telemetry is capable of transmitting the fluid property data while the packer remains set against the wellbore casing (Fig. 1; paragraphs 0016 - 0027) to reduce testing time. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the section of wired drill pipe as taught by Jeffryes to reduce the time required to test for the presence or absence of a barrier in a wellbore casing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al.  Kent further discloses the pump is configured to inject fluid into the wellbore casing selectively through a bore in the pipe string, through an annulus between the pipe string and the wellbore casing, or alternately through the bore and through the annulus (Although Kent fails to explicitly teach a pump, the process of pumping a fluid into a wellbore as disclosed by Kent in paragraphs 0012 and 0068 would inherently require a pump. Additionally, paragraph 0100 teaches pumping a fluid 130 along the exterior of the pipe string 146.); wherein the first fluid sensor system comprises a second sensor (148) configured to measure fluid pressure in the annulus of the wellbore casing, wherein the second sensor is coupled to the pipe string at a first longitudinal location below the packer, wherein the second fluid sensor system comprises a third sensor (114) configured to measure fluid pressure in the annulus of the wellbore casing, and wherein the third sensor is coupled to the pipe string at a second longitudinal location above the packer (144) (Fig. 1; paragraphs 0095 - 0098). Kent fails to explicitly teach a first sensor configured to measure fluid pressure in the bore of the pipe string, wherein the first sensor is coupled to the pipe string at a first longitudinal location below the packer. Kent teaches a sensor configured to measure fluid pressure in the bore of the pipe string (sensor located on the interior surface of tubular member 146; paragraph 0095). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first fluid sensor system as disclosed by Kent with the first sensor configured to measure fluid pressure in the bore of the pipe string as taught by Kent to monitor or measure properties of the fluid as it passes the first sensor. Examiner takes the position that Kent teaches a plurality of nodes located on an interior surface of a pipe string at longitudinal locations on the pipe string and a plurality of nodes located on an exterior surface of the pipe string at longitudinal locations on the pipe string and it would have been obvious to have positioned one node on an interior surface at a first longitudinal location and a second node on an exterior surface at the first longitudinal location as a design consideration within the skill of the art to collect fluid pressure measurements in both the bore of the pipe string and the annulus between the pipe string and the wellbore casing at the same position within the wellbore.
Allowable Subject Matter
Claims 9 - 11 and 13 - 23 are allowed.
Response to Arguments
Applicant’s arguments, see amendment, filed 26 September 2022, with respect to claims 9 - 11 and 13 - 23 have been fully considered and are persuasive.  The rejection of claims 9 - 11 and 13 - 23 has been withdrawn. 

Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Espe fails to teach or suggest the fluid property data are measured by the first sensor system and by the second sensor system in response to the fluid being injected or pumped by the pump.  Examiner replies that Applicant is arguing a method of using the surface monitor, the first sensor system, and the second sensor system (i.e. the step of collecting the fluid property data occurs after the step of using the pump to inject or pump fluid).  Examiner takes the position that although Espe fails to explicitly teach the fluid property data are measured by the first  sensor system and by the second sensor system in response to the fluid being injected or pumped by the pump, the apparatus as disclosed by Espe is capable of measuring fluid property data in response to the fluid being injected or pumped by the pump and, therefore, the apparatus as disclosed by Espe reads on the claim limitations.  
Applicant argues that Kent fails to teach or suggest “a surface monitor that is programmed to receive the fluid property data transmitted with the telemetry and indicate a presence or an absence of a barrier between the first fluid volume and the second fluid volume based on the received data”.  Examiner replies that paragraphs 0065 and 0068 of Kent teaches the communication nodes detect one or more fluid properties, including pressure, and provide notifications associated with one or more of the fluids in the wellbore which are transmitted to the surface monitor (control unit).  Examiner takes the position that the surface monitor is programmed to receive fluid pressure data transmitted with telemetry, as discussed above, and the pressure data sent to the surface monitor from the first and second sensor systems would indicate a presence or an absence of a barrier behind the wellbore casing between the first fluid volume and the second fluid volume.  
Applicant argues that there is no motivation to combine the teachings of Espe and Morrow because the devices as taught by Espe and Morrow are used during different phases of the life of a well when conflicting objectives need to be achieved.  Examiner replies that Espe teaches perforations in a wellbore casing but is silent regarding a mechanism for forming the perforations.  Morrow was only relied upon to teach using a perforating gun to cut holes in a wellbore casing.  Although the apparatuses of Espe and Morrow might be used during different phases of the life of a well, since the apparatuses of Espe and Morrow are both used in wellbores and involve perforated wellbore casings, it would have been obvious for one of ordinary skill in the art to turn to Morrow to teach a means/method for producing the perforations in the wellbore casing as taught by Espe.
Applicant argues that the Office has not established that the surface monitor disclosed in Kent comprises a computer device programmed to indicate a presence or an absence of a barrier.  Examiner replies that paragraphs 0065 and 0068 of Kent teaches the communication nodes detect one or more fluid properties, including pressure, and provide notifications associated with one or more of the fluids in the wellbore which are transmitted to the surface monitor (control unit).  Examiner takes the position that the surface monitor is programmed to receive fluid pressure data transmitted with telemetry, as discussed above, and the pressure data sent to the surface monitor from the first and second sensor systems would indicate (via a notification associated with pressure conditions in the wellbore; see paragraphs 0065 and 0068 of Kent) a presence or an absence of a barrier behind the wellbore casing between the first fluid volume and the second fluid volume.  Examiner notes that changes in the pressure differential across the packer as measured by the first sensor system and the second sensor system would indicate a leak/absence of a barrier behind the wellbore casing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/29/2022